OPINION — AG — (1) THE SALARY OF ALL DISTRICT JUDGES AND SUPERIOR COURT JUDGES OF THIS STATE IS $12,500,00 PER ANNUM, PAYABLE MONTHLY BY THE STATE, EXCEPT THE DISTRICT COURT JUDGES AND SUPERIOR COURT JUDGES WHICH SERVE IN JUDICIAL DISTRICTS COMING WITHIN THE TWO CATAGORIES SET OUT IN 74 Ohio St. 1961 287 [74-287], BEGINNING WITH LINE EIGHT THEREOF; AND FURTHER, THAT ANY DISTRICT COURT JUDGE OR SUPERIOR COURT JUDGE WHO SERVES A JUDICIAL DISTRICT HAVING A NET ASSESSED VALUATION IN EXCESS OF $150,000,000.00, NOT INCLUDING INTANGIBLE PERSONAL PROPERTY AND LESS APPROVED HOMESTEAD EXEMPTIONS AS CERTIFIED TO THE EXCISE BOARDS OF THE COUNTIES OF SAID DISTRICT IN 1956 OR AS SHOWN BY AN SUCCEEDING BIENNIAL ASSESSED VALUATION TO JANUARY 14, 1963, IS ENTITLED TO DRAW A SALARY OF $14,500.00 PER ANNUM, PAYABLE MONTHLY BY THE STATE. (2) ANY DISTRICT OR SUPERIOR JUDGE WHO SERVES A JUDICIAL DISTRICT HAVING A POPULATION IN EXCESS OF 250,000, ACCORDING TO ANY FEDERAL DECENNIAL CENSUS, IS ENTITLED TO DRAW A SALARY OF $14,500.00 PER ANNUM, PAYABLE MONTHLY BY THE STATE. (3) YOUR SPECIFIC INQUIRY TO HAVE MADE A COMPUTATION FROM MATERIAL FURNISHED US BY THE OKLAHOMA TAX COMMISSION, AD VALOREM TAX DIVISION, AND FIND BOTH THE DISTRICT AND SUPERIOR COURT JUDGES IN JUDICIAL DISTRICT NO. 7, 14, 4, AND 5 AS OF THIS DATE, ARE AUTHORIZED TO DRAW A SALARY OF $14,500.00 PER ANNUM MONTHLY BY THE STATE, BEGINNING WITH THEIR NEW TERMS, JANUARY 14, 1963 CITE: 74 Ohio St. 1961 287 [74-287], 74 Ohio St. 1961 289 [74-289], 20 Ohio St. 1961 141.1 [20-141.1], 19 Ohio St. 1961 6 [19-6](A)/ ARTICLE V, SECTION 59, 74 Ohio St. 1961 250.2 [74-250.2], 74 Ohio St. 1961 285 [74-285]